Citation Nr: 1207759	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial rating in excess of 20 percent for recurrent dislocation of the left shoulder with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1958 to September 1960 followed by an additional period of unverified active military service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  With regards to the Veteran's claim for service connection for a skin disorder, the Board observes that not all of the Veteran's post-service treatment records have been obtained.  A VA treatment record dated in July 2003 shows that the Veteran wished to see a dermatologist for basal cell cancer.  Additionally, a treatment record dated in January 2005 reveals that the Veteran was being followed by a private physician.  In this regard, the Board observes that a July 2006 letter from M.B., M.D. shows that the Veteran was a patient that suffered from multiple skin cancers secondary to actinic (solar) damage from extensive sun exposure over many years.  No treatment records from Dr. M.B. have been obtained.  

Furthermore, only VA treatment records from the VA Medical Center (VAMC) in North Chicago, Illinois dated through July 2005 and from August 2006 to September 2006 have been obtained.  The Board observes that a January 2009 printout indicates that there are additional VA treatment records that have not been associated with the claims file.  Therefore, the Board finds that a remand is necessary to obtain records from Dr. M.B. in addition to any additional recent treatment records pertaining to the Veteran's skin and left shoulder from the VAMC in North Chicago, Illinois that may be available.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Additionally, with regards to the Veteran's skin disorder claim, the Board observes that a VA examination/opinion was obtained in January 2006.  The examiner diagnosed the Veteran with solar keratosis or actinic keratosis of the face, the sides of the neck, mid upper chest area, and scattered on both forearms.  The examiner indicated that the Veteran had a great deal of sun exposure starting from boot camp.  The examiner opined that there was no evidence of skin cancer.  However, the examiner did not provide an opinion as to whether the Veteran's diagnosed solar keratosis or actinic keratosis was related to the in-service sun exposure.  In this regard, the Board observes that the examination report does not contain any discussion of post-service sun exposure that the Veteran might have had.  Furthermore, the July 2006 letter shows that the Veteran has indeed been treated for skin cancer, and, as the January 2006 examiner did not provide an opinion as to whether the Veteran's solar keratosis or actinic keratosis is related to in-service sun exposure, the Board finds that the VA examination is not adequate and a new one is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's left shoulder, as noted above, it appears that there are additional VA treatment records that have not been obtained and associated with the claims file.  Therefore, before evaluating the severity of the Veteran's service-connected left shoulder disability, the Board finds that a remand is necessary to obtain additional pertinent treatment records from the VAMC in North Chicago, Illinois.  

Further, the Board observes that the most recent VA examinations for the Veteran's left shoulder were in September 2009 and January 2010.  At the September 2009 examination, the Veteran reported having had three dislocations of his left shoulder in the past five years.  He also noted that they were becoming less frequent.  The Board acknowledges that he did not report any dislocations at the January 2010 examination.  However, at that evaluation, the examiner did not examine the Veteran's left shoulder for any evidence of discussions or instability of the joint.  

The Board observes that the Veteran's currently assigned 20 percent rating is based on limitation of motion of the arm pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201.  However, the pertinent rating criteria pertaining to the arm also provide for a rating pursuant to DC 5202 for impairment of the humerus consisting of, in part, recurrent dislocation at the scapulohumeral joint.  Accordingly, the Board concludes that, on remand, the Veteran should be accorded an appropriate VA examination of his left shoulder to determine the current nature and extent of this disability-to include whether he has impairment associated with dislocation or instability of this joint.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service skin and left shoulder treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that he may have received at the VAMC in North Chicago, Illinois from July 2005 to August 2006, and since September 2006-as well as any records from Dr. M.B.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any skin disorders.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, obtain a detailed history of sun exposure both in-service and post-service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed skin disorder had its clinical onset in service or is otherwise related to the Veteran's active duty, to include in-service sun exposure.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Also, accord the Veteran an appropriate VA examination to determine the current level of severity of the service-connected recurrent dislocation of his left shoulder with arthritis.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected recurrent dislocation of the left shoulder with arthritis should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the left shoulder and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

Additionally, the examiner should obtain from the examiner information regarding the frequency and extent of any dislocations of his left shoulder that he may experience.  The examiner should discuss whether he/she observes any evidence (on examination) of any such reported recurrent dislocations of the Veteran's left shoulder.  Also, the examiner should note the presence, or absence, of any fibrous union of the Veteran's left humerus, nonunion of his left humerus (false flail joint), and loss of the head of the left humerus (flail shoulder).  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
4.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If either of the reports is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues on appeal-as are listed on the title page of this decision.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

